             Case 1:20-cr-00040-BAH Document 89 Filed 09/02/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

    UNITED STATES OF AMERICA                      )
                                                  )
                  v.                              )
                                                    CRIMINAL NO.: 1:20-CR-040
                                                  )
    JESSICA JOHANNA OSEGUERA                      )
    GONZALEZ,                                     )
          also known as “Jessica Johanna          )
          Castillo” and “La Negra,”               )
                                                  )
                  Defendant.                      )

                             GOVERNMENT’S RESPONSE TO
                       DEFENDANT’S MOTION TO EXCLUDE WITNESSES

        The United States, through undersigned counsel, respectfully submits this response to

Defendant Jessica Johanna Oseguera Gonzalez’s Motion to Exclude Witnesses Prior to and

During the Trial of This Case and to Disclose All Instances Where Witnesses Were Interviewed

Jointly (“Motion” or “Mot.”) [Dkt. No. 72]. The government does not oppose the sequestration

of witnesses, other than law enforcement agents designated as the government’s representatives,

during the trial proceedings pursuant to Federal Rule of Evidence Rule 615. 1 However, the

Court should deny the remainder of the defendant’s Motion as moot, or alternatively, as

procedurally improper.

        I.       BACKGROUND

        On July 31, 2020, the defendant filed a Motion pursuant to Rule 615 of the Federal Rules

of Evidence seeking “to exclude witnesses prior to and during the trial of this case.” Mot. at 1.


1
  The government interprets the defendant’s distinct request to exclude witnesses “prior to” trial
as a request to exclude witnesses from the courtroom during voir dire and opening statements. In
this case, the government does not oppose the exclusion of witnesses, other than designated law
enforcement witnesses, during voir dire and opening statements. If the defendant’s request for
exclusion of witnesses prior to trial is intended to mean anything more, the government objects
on the basis that such a request would be far beyond the scope of Rule 615. See Fed. R. Evid.
1101.
                                                 1
             Case 1:20-cr-00040-BAH Document 89 Filed 09/02/20 Page 2 of 6




The Motion also seeks disclosure of all instances where government and/or civilian witnesses

were interviewed jointly, disclosure of all documents relating to any joint interviews, and a

hearing to examine all individuals who participated in any joint interviews. Id.

           The government does not oppose the sequestration of witnesses, other than law

enforcement agents designated as the government’s representatives, during the trial proceedings

pursuant to Rule 615. However, the government opposes the remainder of the defendant’s

motion for the reasons set forth below.

           II.    LEGAL STANDARD

           Federal Rule of Evidence 615 states in relevant part:

                  At a party’s request, the court must order witnesses excluded so that
                  they cannot hear other witnesses’ testimony. Or the court may do
                  so on its own. But this rule does not authorize excluding:
                  ...
                          (b) an officer or employee of a party that is not a natural
                          person, after being designated as the party’s representative
                          by its attorney.

Fed. R. Evid. 615. This exception to the general rule against a witness being present at trial

applies to investigative agents, such as federal agents and police detectives. See Fed. R. Evid.

615 advisory committee’s note to 1974 Enactment (“Many district courts permit government

counsel to have an investigative agent at counsel table . . . although the agent is or may be a

witness. The practice is permitted as an exception to the rule of exclusion and compares with the

situation defense counsel finds himself in—he always has the client with him to consult during

trial”).

           In United States v. Sullivan, the D.C. Circuit, recognized that “under the second

exception to Rule 615,” the government is permitted “to designate a law enforcement officer to


                                                    2
            Case 1:20-cr-00040-BAH Document 89 Filed 09/02/20 Page 3 of 6




remain in the courtroom as the government’s representative.” 56 F.3d 1532, 1995 WL 364662,

at *2 (D.C. Cir. 1995) (unpublished); see also United States v. Eiland, No. 04-cr-379, 2006 WL

516743, at *17 (D.D.C., Mar. 2, 2006) (same). Numerous other courts have issued similar

rulings. See, e.g., United States v. Farnham, 791 F.2d 331, 334–35 (4th Cir. 1986) (stating that

under Rule 615, district court may allow government’s chief investigating agent to remain in

courtroom throughout proceedings, even if he is expected to testify); United States v. Phibbs,

999 F.2d 1053, 1073 (6th Cir. 1993) (“Rule 615(2) allows the government to have any law

enforcement officer it wants at its counsel table.”); United States v. Rivera, 971 F.2d 876, 889

(2d Cir. 1992) (“It is within a trial court’s discretion to exempt the government’s chief

investigative agent from sequestration, and it is well settled that such an exemption is proper

under Rule 615(2), deeming the agent-witness a ‘representative’ of the government”) (internal

citations omitted); United States v. Adamo, 882 F.2d 1218, 1235 (7th Cir. 1989).

          III.   ANALYSIS

          The defendant’s Motion does not account for the presence of a designated law

enforcement agent in the courtroom at trial. A Drug Enforcement Administration (DEA) Special

Agent is “an officer or employee of a party which is not a natural person,” the United States

government, and the government may elect to designate a DEA Special Agent who is a member

of the investigative team as its lead case agent and representative at trial. A Special Agent so

designated would fall squarely within the Rule 615(2) exception and need not be sequestered

during the trial proceeding, even if the government were to decide to call that agent as a trial

witness. See Rivera, 971 F.2d at 889. To the extent that the defendant’s Motion seeks to exclude

a later-designated law enforcement agent from the courtroom during trial, the request should be

denied.


                                                 3
          Case 1:20-cr-00040-BAH Document 89 Filed 09/02/20 Page 4 of 6




       The defendant’s requests for notice, documentation, and a hearing regarding joint

interviews are both moot and unfounded. No individuals currently identified by the government

as potential trial witnesses have been interviewed jointly. Even if such joint interviews occurred,

the proper remedy would not be a separate hearing to interrogate those witnesses, but rather

cross-examination of the witnesses at trial. See United States v. Feola, 651 F. Supp. 1068, 1130

(S.D.N.Y. 1987), aff’d, 875 F.2d 857 (2d Cir. 1989) (“The witnesses need not be sequestered

during pretrial proceedings, or after their testimony; they can speak freely to anybody and if they

do so, may be cross-examined with respect thereto insofar as may relate to bias or credibility.”).

The defendant has cited no rule or caselaw to support her contention that she is entitled to notice

and documentation regarding joint interviews, and nothing in Rule 615 requires such disclosures.

       The government will fulfill its obligations to disclose Jencks Act materials to the

defendant pursuant to Fed. R. Crim. P. 26.2 and 18 U.S.C. § 3500 and potentially impeachable

material pursuant to Giglio v. United States, 405 U.S. 150 (1972) and Napue v. Illinois, 360 U.S.

264 (1959). However, the defendant is not entitled to early disclosure of witness identities,

Jencks Act materials, and Giglio information in a hunt for the possibility of impropriety in joint

interviews.




                                                 4
         Case 1:20-cr-00040-BAH Document 89 Filed 09/02/20 Page 5 of 6




       IV.    CONCLUSION

       For the foregoing reasons, the government respectfully requests that the defendant’s

Motion to Exclude Witnesses Prior to and During the Trial of This Case and to Disclose All

Instances Where Witnesses Were Interviewed Jointly be denied in part.


Respectfully submitted this 2nd day of September, 2020.


                                            Marlon Cobar, Acting Chief
                                            Narcotic and Dangerous Drug Section
                                            Criminal Division
                                            U.S. Department of Justice


                                    By:             /s/
                                            Kaitlin Sahni, Trial Attorney
                                            Kate Naseef, Trial Attorney
                                            Brett Reynolds, Trial Attorney
                                            Narcotic and Dangerous Drug Section
                                            Criminal Division
                                            U.S. Department of Justice
                                            Washington, D.C. 20530
                                            Telephone: (202) 514-0917




                                               5
         Case 1:20-cr-00040-BAH Document 89 Filed 09/02/20 Page 6 of 6




                                CERTIFICATE OF SERVICE
       I hereby certify that a copy of the foregoing was sent via the Electronic Case Filing

(ECF) system with the United States District Court for the District of Columbia to counsel of

record for the Defendant, this 2nd day of September, 2020.




                                     By:     /s/
                                             Kaitlin Sahni
                                             Trial Attorney
                                             Narcotic and Dangerous Drug Section
                                             Criminal Division
                                             U.S. Department of Justice




                                                6
